           Case 19-30501-sgj11 Doc 23 Filed 02/15/19                 Entered 02/15/19 16:44:04           Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF TEXAS
                                         FORT WORTH DIVISION
IN RE: Humperdink's Six Flags Drive, Ltd., et al                CASE NO: 19-40572
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 2/14/2019, I did cause a copy of the following documents, described below,
Notice of Chapter 11 Bankruptcy (19-40572)
Notice of Chapter 11 Bankruptcy (19-30498)
Notice of Chapter 11 Bankruptcy (19-30501)
EMERGENCY MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION PAYROLL, PAYROLL TAXES AND
RELATED EXPENSES 19
MOTION FOR SETTING AND REQUEST FOR EMERGENCY HEARING 20




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 2/14/2019
                                                          /s/ Howard Marc Spector
                                                          Howard Marc Spector 785023
                                                          Spector & Johnson, PLLC
                                                          12770 Coit Road, Suite 1100
                                                          Dallas, TX 75251
                                                          214 365 5377
              Case 19-30501-sgj11 Doc 23 Filed 02/15/19                       Entered 02/15/19 16:44:04               Page 2 of 4




                                        UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
 IN RE: Humperdink's Six Flags Drive, Ltd., et al                       CASE NO: 19-40572

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 2/14/2019, a copy of the following documents, described below,

Notice of Chapter 11 Bankruptcy (19-40572)
Notice of Chapter 11 Bankruptcy (19-30498)
Notice of Chapter 11 Bankruptcy (19-30501)
EMERGENCY MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION PAYROLL, PAYROLL TAXES AND RELATED
EXPENSES 19
MOTION FOR SETTING AND REQUEST FOR EMERGENCY HEARING 20




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 2/14/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Howard Marc Spector
                                                                            Spector & Johnson, PLLC
                                                                            12770 Coit Road, Suite 1100
                                                                            Dallas, TX 75251
           Case 19-30501-sgj11
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 23 Filed
                                         SERVED VIA02/15/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/15/19 16:44:04     Page 3 of 4
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ECR SYSTEMS                              HENRY’S HOMEMADE ICE CREAM               JOHN MCMURRAY
11969 PLANO RD. STE#100                  3100 INDEPENDENCE PARKWAY SUITE 215      4224 MILLVIEW LANE
DALLAS TX 75243-5436                     PLANO TX 75075-1996                      DALLAS TX 75287-3964




OFFICE OF THE UNITED STATES TRUSTEE      SESAC INC.                               VERITEX BANK
1100 COMMERCE STREET ROOM 976            55 MUSIC SQUARE EAST                     17950 PRESTON ROAD SUITE 100
DALLAS TX 75242-0996                     NASHVILLE TN 37203-4324                  DALLAS TX 75252-4641




ARLINGTON ISD                            ASCAP                                    HALPERNS’ STEAK & SEAFOOD
% PERDUE BRANDON FIELDER ET AL           2675 PACES FERRY RD SE STE#350           PO BOX 116421
500 E. BORDER STREET                     ATLANTA GA 30339-4362                    ATLANTA GA 30368-6421
SUITE 640
ARLINGTON TX 76010-7457




HILL COUNTRY DAIRIES                     MCKENZIE CHASE MANAGEMENT                R L SCHREIBER INC
PO BOX 80467                             PO BOX 30550                             P.O. BOX 95000-5970
AUSTIN TX 78708-0467                     SEATTLE WA 98113-0550                    PHILADELPHIA PA 19195-5970




SYSCO FOOD SERVICES OF DALLAS LP         HUMPERDINK’S SIX FLAGS DRIVE LTD.        BMI
P.O. BOX 560700                          PO BOX 542465                            10 MUSIC SQUARE EAST
LEWISVILLE TX 75056-0700                 DALLAS TX 75354-2465                     NASHVILLE TN 37203-4321




HARDIE’S                                 INTERNAL REVENUE SERVICE                 MIDLAND LOAN SERVICES
P.O. BOX 671554                          P.O. BOX 7346                            SPIRIT REALTY CAPITAL
DALLAS TX 75267-1554                     PHILADELPHIA PA 19101-7346               6242 E 41ST
                                                                                  TULSA OK 74135-6118




RON WRIGHT TARRANT COUNTY PROPERTY TAX   3 MB L.P.                                HUMPERDINK’S WEST NORTHWEST HIGHWAY LT
PO BOX 961018                            PO BOX 541208                            PO BOX 542465
FORT WORTH TX 76161-0018                 DALLAS TX 75354-1208                     DALLAS TX 75354-2465




AC BEVERAGE SOUTHWEST                    DSF3 HP PARTNERS LP                      JOHN R AMES DALLAS COUNTY PROPERTY TAX
PO BOX 471835                            4303 WEST LOVERS LANE                    PO BOX 139066
FORT WORTH TX 76147-1408                 SUITE 200                                DALLAS TX 75313-9066
                                         DALLAS TX 75209-2803




EXCLUDE                                  TARRANT COUNTY                           MCKENZIE CHASE MANAGEMENT
1100 COMMERCE STREET                     LINEBARGER GOGGAN BLAIR & SAMPSON        PO BOX 30550
ROOM 1254                                C/O LAURIE A. SPINDLER                   SEATTLE WA 98113-0550
DALLAS TX 75242-1305                     2777 N. STEMMONS FREEWAY
                                         DALLAS TX 75207
           Case 19-30501-sgj11
PARTIES DESIGNATED AS "EXCLUDE" WEREDoc
                                     NOT 23 Filed
                                         SERVED VIA02/15/19
                                                    USPS FIRST Entered
                                                               CLASS MAIL02/15/19 16:44:04     Page 4 of 4
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

VERITEX COMMUNITY BANK                   HUMPERDINKS TEXAS LLC                    DALLAS COUNTY
C/O STREUSAND LANDON OZBURN & LEMMON     PO BOX 542465                            LINBARGER GOGGAN BLAIR & SAMPSON LLP
1801 S. MOPAC EXPRESSWAY                 DALLAS TX 75354-2465                     C/O LAURIE A SPINDLER
SUITE 320                                                                         2777 N STEMMONS FRWY NO 1000
AUSTIN TX 78746                                                                   DALLAS TX 75201
